Citation Nr: 9933625	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  93-02 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability of the 
thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active military service from October 1979 to 
February 1980.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina. The Board in November 1994 
and June 1997 remanded the case for further development.  The 
case was recently returned to the Board for appellate 
consideration.

The Board observes that in the 1997 remand it was noted that 
the veteran had entered a notice of disagreement at the Board 
hearing with an August 1996 RO rating determination that 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  The record shows that the RO in June 
1997 issued a statement of the case and that a timely appeal 
in the proper form was not received.  Therefore, the matter 
is not before the Board at this time.  


FINDING OF FACT

The claim of entitlement to service connection for disability 
of the thoracic and lumbar spine is not supported by 
cognizable evidence showing the claim to be plausible or 
capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for disability 
of the thoracic and lumbar spine is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he did not 
report a history of back pain in August 1979 when examined 
for service.  The spine was reported as normal on clinical 
examination.  He entered service on October 30, 1979 
according to the DD Form 214.  In November 1979 he was seen 
initially with a complaint of back and right shoulder pain 
for "50 days" and it was noted there had not been any 
trauma in the past twenty-four hours.  It was reported that 
he had a one-year pertinent history but no history other than 
having been denied on the entrance examination.  An 
examination found kyphosis and increased lumbosacral curve.  
The examiner reported a normal examination.  The assessment 
was postural back pain.  

The veteran was seen again in November 1979 and it was 
reported that he had back pain for two months without report 
of trauma or radiation.  An X-ray was read as showing 
negative lumbar spine and for the thoracic spine kyphosis and 
minimal scoliosis, residual changes of old vertebral 
epiphysitis (osteochondrosis or Scheuermann' disease).  The 
assessment was back pain probably secondary to kyphosis and 
type of training.  A January 1980 reference to back pain was 
not elaborated on.

The veteran in February 1980 was seen for a medical board 
regarding entrance physical standards.  The report show that 
he was found to have had a long history of scoliosis treated 
by a physician and that he had continued to have problems 
with back pain.  The board reported kyphoscoliosis with old 
Scheuermann's that existed prior to service and was not 
aggravated by service.  It was the opinion of the board that 
the veteran did not meet the medical standards for induction 
or enlistment under the applicable regulations.  

The veteran's VA benefit application received in late 1991 
was for back problems and therein he reported having had 
treatment in service.  A private physician's report noted a 
history of injury in 1991 and X-ray showing degenerative 
changes of the thoracic spine.  The diagnoses reported were 
acute lumbar strain and degenerative arthritis of the 
thoracic spine.

Records received from the Social Security Administration show 
that the veteran was found disabled from psychiatric 
disability discogenic and degenerative disorders of the back.  
A report of hospitalization in July 1991 for psychiatric 
observation referred also to radiology evidence of chronic 
changes of the thoracic spine.  The radiology record mentions 
thoracic spondylosis with mid thoracic wedging and associated 
hypertrophic spurs and early development of kyphosis.  The 
report of a September 1991 orthopedic examination notes a 
history of injury in a bath tub fall in September and a 
diagnosis of lumbar spine arthritis and strain.  Diagnoses 
were acute lumbar strain and degenerative arthritis of the 
thoracic spine.  A September 1991 X-ray of the lumbar spine 
was read as showing degenerative and/or post-traumatic 
changes.

VA medical records in late 1991 mention chronic back pain 
with a complaint of pain along the entire spine but mostly in 
the neck and low back, which he stated had been present since 
leaving the service.  There was also a reference to a recent 
fall.  An X-ray of the lumbar spine was read as normal.  A CT 
scan was read as showing what appeared to be spinal stenosis 
L4-L5 and impingement on the dural sac by prominent 
ligamentum flavum structures.  There was an asymmetry of the 
spinal canal at L5-S1 with a right-side osseous projection 
that may be old traumatic residual or developmental process.  
It was noted in the referral clinical history that he had 
ever increasing weakness and persistent pain.  A social work 
service interview in late 1991 reported that the veteran had 
physical problems and arthritis but that he had worked 
regularly as a brick mason until 1990.  Inpatient records 
from the December 1991 admission report his report of a low 
back injury in service and more recently an injury two months 
earlier.  Correspondence from the veteran's spouse in late 
1991 and his mother and sister in mid 1992 recall the 
veteran's back problems since service.

Other diagnostic radiology of the lumbar spine and clinical 
reports though mid 1992 report spinal stenosis and minimal 
nerve root irritation at L4-L5, S1 on the left.  
Hospitalization in September 1992 shows history of low back 
pain among the diagnoses and a normal X-ray.  The report of 
his hospitalization in December 1992 shows that he attempted 
suicide in 1991 and fell in a bathtub hitting the lower back.  
After he awoke he reported numbness of the left leg and toes.  
The diagnosis was low back pain and left lower extremity 
pain.  

The reports of VA hospitalizations in 1993 mention 
degenerative joint disease and arthritis of the lower spine 
and thoracic laminectomy and his status post a fall in 1991 
with residual left lower extremity weakness.  A lumbar spine 
X-ray in late 1993 was read as showing minimal intervertebral 
disc space narrowing at the L5-S1 level.  An X-ray of the 
thoracic spine was read as showing multiple old healed 
compression fractures in the middle and lower thoracic spine 
and kyphosis.  A T7-T9 laminectomy was performed during 
hospitalization in November 1993.  It was noted in the 
December 1993 admission summary that he experienced rapidly 
progressive lower extremity weakness with pain accentuated by 
frequent falls and that evaluation found severe thoracic 
stenosis for which he had decompression and laminectomy.  A 
VA examiner in January 1994 reported T7 paraplegia.  
Outpatient reports in 1993 refer to cervical and lumbar 
spondylosis and radiculopathy. 

VA hospitalization in May 1994 shows degenerative joint 
disease of the spine among the diagnoses reported and in past 
medical history.  Osteoarthritis of the spine is reported 
during readmission in late 1994 as well as degenerative 
arthritis of the lumbosacral spine.  It was reported in the 
inpatient records that he stopped working in 1991 due to many 
heath problems.  VA hospitalization in January 1995 shows 
diagnoses included history of spinal stenosis at thoracic 
level, status post surgical repair and paraparesis as a 
complication with history of osteoarthritis of the spine.  VA 
outpatient treatment reports show in April 1996 a question of 
kyphotic spine since birth and an assessment of paraplegia 
secondary to kyphosis.  Progressive kyphosis with thoracic 
pain is reported in June 1996.  In August 1996 low back pain 
with no evidence of radiculopathy is reported.  

At the Board hearing in 1997, the veteran and his spouse, 
collectively, recalled that he had no back problems before 
service and that, in essence, the problem began with the 
training in service but that he did not see a physician until 
the early 1990's.  His spouse recalled that the veteran had 
back pain complaints when she met him in the early 1980's.  
The veteran also submitted medical treatise information 
regarding spine disorders that discussed the osteochondroses 
and included Scheuermann's disease.  

The report of VA hospitalization that began in August 1997 
shows the veteran was reported to have chronic back pain, a 
history of spinal stenosis and thoracic spine fusion.  Past 
medical history mentioned that he had a medical discharge 
from the service secondary to his back, spinal fusion in 1994 
and cervical spine surgery in 1995.  Readmission in late 1998 
shows the diagnoses included degenerative joint disease, 
arthritis.  In addition history of short term and chronic 
back problems and pain was mentioned.  It was also reported 
that the veteran had surgery secondary to spinal stenosis and 
kyphosis.  Again the past medical History reported medical 
discharge from the service and a history of back problems and 
spinal arthritis.  

On a VA examination in February 1999, the examiner stated 
that the veteran's chart had been reviewed prior to the 
examination for recurrent lumbosacral pain present since 
1980.  It was reported that the veteran stated the pain had 
been present since 1980 while exercising in basic training 
and that after service a private physician treated his 
symptoms.  It was reported that in 1989 he had a radiology 
evaluation for spinal stenosis and later had surgery.  The 
examiner found that X-ray of the dorsal spine showed 
Scheuermann's kyphosis with postoperative changes in the 
lower dorsal spine and that x-ray of the lumbar spine showed 
post-traumatic osteoarthritis changes.  The radiology 
impression was thoracic kyphoscoliosis with associated 
degenerative changes and no acute abnormalities.  For the 
lumbar spine it was mild degenerative changes at the 
thoracolumbar junction and no acute abnormalities.  The 
examination diagnosis included Scheuermann's kyphosis of the 
dorsal spine and spinal stenosis with cord compression of the 
lower thoracic spine secondary to Scheuermann's kyphosis.  
The examiner opined that Scheuermann's kyphosis was 
developmental in nature and was usually seen in the 
adolescent thoracic spine.  The examiner opined further that 
the veteran's current back condition was related to the 
dorsal kyphosis during his time in service.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1153 (West 1991). 

Where a veteran served continuously for 90 days or more 
during a period of peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of at least 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection and aggravation, see Reiber v. Brown, 7 Vet. 
App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996), 
respectively.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
disability of the thoracic and lumbar spine is not well 
grounded and must be denied.

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim, 
that is, a claim that is plausible.  In view of the evidence, 
the Board finds that he has not met this initial burden and 
that as a result there is no further duty to assist him in 
regard to the development of this claim.  The Board in 
remanding the case sought to ensure the appellant was 
afforded due process in view of the information in the file.  
The Board in remanding the case may have given an indication 
or impression that the claim was well grounded.  There is no 
evidence mentioned that would reasonably be viewed as 
probative in the determination of well groundedness but not 
as yet of record.  However, the Board must evaluate the claim 
under the current legal standard for a well grounded claim.  
The Board remand in 1997 was intended to complete development 
asked for in an earlier remand.  In so doing the board felt 
that the veteran had established good cause for failing to 
report for a scheduled examination.  However, the Board did 
not state the claim was well grounded and perhaps asked for 
development that was not required under the circumstances of 
the case.  

However, the RO did complete the essential action requested.  
Nothing in the record since the remand has referred to 
evidence probative in the determination of a well grounded 
claim that has not as yet been requested and/or obtained.  
Such evidence has not been reported since notice was given to 
the appellant and his representative that the appeal was 
being returned to the Board.  Nor does it appear that such 
evidence was mentioned at the Board hearing.  Therefore, the 
Board finds that no additional assistance is required at this 
time.  Stegall v. West, 11 Vet. App. 268 (1998); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO obtained medical records and additional 
medical opinion.  The VA physician did clearly articulate a 
response to the pertinent questions posed in the Board remand 
and, as the Board finds the claim is not well grounded, there 
is no burden upon the Board to require development, including 
further opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  
The Board has noted the representative's argument for remand.  
However, the principle that VA cannot assist in developing a 
claim that is not well grounded was recently discussed at 
length in Morton v. West, 12 Vet. App. 477 (1999) which 
addressed directly the representative's argument and rejected 
it.  

The veteran is shown to have developmental kyphosis of the 
thoracic spine and degenerative arthritis of the lumbar 
spine.  As for the lumbar spine, the information in the 
record does not confirm the disease until many years after 
separation from service.  Further, it is not shown to be 
related to service on a direct or presumptive basis by 
competent evidence.  The appellant has not placed VA on 
notice of the existence of competent medical evidence 
supporting that conclusion.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of a nexus between 
service and the veteran's thoracic and lumbar spine 
disability as discussed in Caluza and Nici, supra.   

The Board observes that the veteran's kyphosis is linked to 
Scheuermann's disease that falls within the disorders listed 
under 38 C.F.R. § 3.303 but for which service connection may 
be established.  See, e.g., VAOPGCPREC 67-90 and 82-90 
(O.G.C. Prec. 67-90 and 82-90).  The precedent opinion of the 
VA General Counsel is binding on the Board.  38 U.S.C.A. 
§ 7104.  The Board observes that the pertinent distinction 
between congenital or developmental "disease" and "defect" 
in the VA disability compensation scheme as discussed in 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90) has been relied on in 
precedent decisions.  See for example Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  

The Board observes that the VA examiner's conclusion of 
developmental disease of the thoracic spine; identified as 
Scheuermann's kyphosis, is consistent with the service 
medical board determination and would reasonably support the 
finding of a preexisting disability.  The record of treatment 
in service contains information supporting that 
determination, the normal spine and history reported on the 
entry physical examination notwithstanding.  See Gahman v. 
West, 12 Vet. App. 406 (1999) distinguished from Miller v. 
West, 11 Vet. App. 345, 348 (1998).  There was information 
available to treating personnel and the medical board that 
would reasonably be deemed reliable indicating preservice 
treatment for back pain.  The developmental nature of the 
disease would apper to be clear evidence of preexistence in 
this case.

The VA examiner gave no indication from the opinion that the 
veteran's case did not fall within the general developmental 
etiology for Scheuermann's kyphosis.  Although the examiner 
seemed to suggest that current symptoms could appear from the 
kyphosis, it was not reported that a superimposed disability 
or advancement of the disease to spinal stenosis occurred as 
a result of service.  Thus as a developmental disease, as 
distinguished from a defect, may be recognized as a 
disability for which service connection may be granted or 
compensation paid.  

The Board must point out that the VA examiner in 1999 did not 
offer a plausible basis for finding any symptom of 
developmental kyphosis or symptoms of the lumbar spine as 
service-connected.  It must also be observed that 
manifestations characteristic of spinal stenosis were 
initially mentioned well after service.  The record would 
suggest that the veteran's lower spine symptoms are being 
considered in evaluating his disability as the recent VA 
medical opinion did not distinguish manifestations of the 
thoracic and lumbar spine symptoms.  

In summary, the Board finds that the veteran's Scheuermann's 
kyphosis represents a developmental disease for which service 
connection may be established.  However, there has been no 
evidence offered or brought to the Board's attention that 
would be probative of service connection on the basis of 
aggravation or 


existence of a superimposed disability that could be linked 
to service.  What is missing is competent evidence that the 
present disability from preexisting developmental kyphosis is 
linked to service on the basis of competent medical 
authority.  It is on this basis that the claim is denied as 
not well grounded.  

The Board is mindful of its duty to examine all of the 
evidence of record for the purpose of determining whether a 
claim is well grounded.  This requires analysis of the 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
The Board does not doubt the sincerity of the appellant's 
belief that his present disability of the thoracic and lumbar 
spine is linked to service.  Unfortunately, the appellant, as 
a lay person, is not competent to offer an opinion regarding 
a matter of medical causation, including aggravation.  
Medical evidence is required, and such evidence that may 
reasonably be interpreted as credible, has not been 
presented.  See Libertine v. Brown, 9 Vet. App. 521 (1996) 
and Alemany v. Brown, 9 Vet. App. 518 (1996) regarding the 
criteria for such evidence to be deemed competent.  

Regarding the medical treatise evidence submitted by the 
veteran in support of his claim, the Board must observe that 
the generally applicable test in establishing the value of 
such evidence was recently discussed in Russell v. West, No. 
97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  It 
was noted that in order to establish service connection by 
means of a medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  Instead, the treatise evidence, "standing alone", 
must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Ibid, Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board 
finds that the treatise material submitted does not have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine, 9 Vet. App. at 523 (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded"). The 
information submitted for the record does not serve to link 
the present disability of the thoracic spine to service or 
contradict the VA examiner's opinion of no nexus to service.  
The Board believes the reasonable interpretation of the VA 
examiner's remarks is that the current back disability is 
linked to the dorsal kyphosis but not to any circumstance of 
service.  The service records did not mention any recent 
trauma. 

The VA examiner thoroughly evaluated the record.  The record 
as it currently stands is not sufficient to support a 
plausible claim of service connection.  Although the Board 
considered and denied the appellant's claim on a ground 
different from that of the RO, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In determining the claim is not well grounded rather than 
denying the claim on the merits, the appellant has a lower 
burden to overcome in the event he should seek to reassert 
the claim should he obtain probative medical evidence.  

In this case probative medical evidence is required to well 
ground the claim.  The appellant's assertions are noted but 
alone are not of sufficient evidentiary value to well ground 
the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claim but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  



ORDER

Service connection for disability of the thoracic and lumbar 
spine is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

